                      Case 1:20-cv-00702-NRB Document 30 Filed 12/04/20 Page 1 of 2




JAMES E. JOHNSON                              THE CITY OF NEW YORK                                   BILAL HAIDER
Corporation Counsel                                                                                     Senior Counsel
                                             LAW DEPARTMENT                                      Phone: (212) 356-3549
                                                                                                   Fax: (212) 356-3509
                                                 100 CHURCH STREET
                                                 NEW YORK, NY 10007




                                                                      December 3, 2020

        BY ECF
        Honorable Naomi Reice Buchwald
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                          Re: Dramel Elliot v. City of New York, et al.
                              20 Civ. 702 (NRB) (SLC)

        Your Honor:

                         I am a Senior Counsel in the Special Federal Litigation Division of the New York
        City Law Department and the assigned attorney representing defendants in the above-referenced
        matter. Defendants write to respectfully request an adjournment of the initial conference
        scheduled for December 17, 2020 at 10:30 a.m. (See Notice of Initial Pretrial Conference, ECF
        No. 28.) The undersigned is scheduled to appear for a telephonic initial conference before the
        Honorable Steven M. Gold in the Eastern District of New York at 10:00 a.m. on the same date in
        the matters of Lawson v. City of New York, 20 Civ. 3218 (NGG) (SMG) and Abdul Aziz Aziz v.
        City of New York, 20 Civ. 3412 (NGG) (SMG). Plaintiff’s counsel, Jeffrey Rothman, consents
        to this request.
                       The parties have conferred and are both available for a rescheduled conference
        after 1:00 p.m. on December 17th, anytime on December 21st, and after 2:00 p.m. on December
        22nd and 23rd.
         Case 1:20-cv-00702-NRB Document 30 Filed 12/04/20 Page 2 of 2




               Thank you for your consideration herein.

                                                          Sincerely yours,

                                                          Bilal Haider       /s
                                                          Bilal Haider
                                                          Special Federal Litigation Division
                                                          100 Church Street, Room 3-235
                                                          New York, New York 10007
                                                          (212) 356-3549
                                                          bhaider@law.nyc.gov

cc:    Attorneys for Plaintiff (By ECF)



      Application granted. The status
      conference is rescheduled for December
      21, 2020 at 11:30 a.m.
      SO ORDERED.




      Dated:    New York, New York
                December 4, 2020




                                               2
